Citation Nr: 1745935	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to Muscle Group (MG) XVIII, with impaired thigh rotation and hip stabilization of the left thigh.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. 

The Veteran testified in July 2013 at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  The issues on appeal were previously remanded in August 2015.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to May 16, 2017, the residuals of a gunshot wound of the left thigh resulted in a moderate disability.

2.  For the rating period beginning May 16, 2017, the residuals of a gunshot wound of the left thigh more nearly approximates a moderately severe disability.


CONCLUSIONS OF LAW

1.  For the rating period prior to May 16, 2017, the criteria for a rating in excess of 10 percent for residuals of a gunshot wound to MG XVIII have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5318 (2017).

2.  For the rating period beginning May 16, 2017, the criteria for a 20 percent rating, but no higher, for residuals of a gunshot wound to MG XVIII have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, DC 5318 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

For VA rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in five anatomical regions.  38 C.F.R. §§ 4.55(b), 4.73.  Muscle injuries are classified in four general categories of severity: slight, moderate, moderately severe, and severe, with separate evaluations assigned based on criteria set forth in 38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved, unless evidence establishes that the muscle damage is minimal.  Further, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b).

In this case, the Veteran's disability has been rated under MG XVIII, which is in the pelvic girdle and thigh group.  38 C.F.R. § 4.73, DC 5318.  Under DC 5318, a 10 percent rating is assigned for a moderate disability.  A 20 percent rating is assigned for a moderately severe disability.  A 30 percent rating is assigned for a severe disability.

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(i).  

Moderately severe disability of muscles contemplates: through-and-through or deep-penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History includes: hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, inability to keep up with work requirements.  Objective findings include: entrance and (if present) exit scars indicating the track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; tests of strength and endurance compared with the sound side demonstrative positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates: through-and-through or deep-penetrating wound due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History includes: hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, inability to keep up with work requirements.  

Objective findings include: ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and, induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Also for consideration are DCs 5251, 5252, and 5253, applicable, respectively, to impairment of thigh extension, impairment of thigh flexion, and impairment of abduction, adduction, and rotation of the thigh.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent evaluation under DC 5251.  There is no higher rating available under that code.

Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants assignment of a 10 percent evaluation.  Where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated. In addition, under DC 5253, where there is limitation of rotation of the thigh, a 10 percent evaluation is assigned.  Where there is limitation of abduction to the point at which the claimant cannot cross his legs, a 10 percent evaluation is also contemplated.  Assignment of a 20 percent evaluation, the highest available rating under DC 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.

The evidence includes a March 2010 VA muscles examination.  During the evaluation, the Veteran reported that, in 1968, he had a gunshot wound to the left posterior iliac crest region.  Since that time, he reported having symptoms of tightness and pulling over the surgical cite region.  No flare-ups were reported.  Upon physical examination, there was no pain to palpation over the iliac crest.  There was also no pain on range of motion of the hip.  He was able to flex the hip to 125 degrees and extend to 25 degrees.  Adduction was to 25 degrees, and abduction was to 40 degrees.  After repetitive motion, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  

At a May 2017 VA muscle examination, the Veteran reported that his condition had worsened.  The examiner noted that there were entrance and exit scars indicating short track of missile through muscle tissue.  Symptoms included loss of power and weakness in the left thigh.  Muscle strength was normal.  It was also noted that the Veteran used a cane occasionally.  

The Veteran was also afforded a VA hip and thigh examination in May 2017.  Flare-ups of the left hip were noted to include pain and numbness.  The examiner also indicated that the Veteran had difficulty standing or walking for long periods of time.  Upon range of motion testing, left hip flexion was limited to 110 degrees, extension was to 25 degrees, abduction was to 40 degrees, adduction was to 20 degrees, external rotation was to 55 degrees, and internal rotation was to 35 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  There was evidence of pain on weight bearing.  

Upon repetitive use testing, there was additional loss of range of motion.  Specifically, flexion was limited to 100 degrees, extension was to 20 degrees, abduction was to 35 degrees, adduction was to 15 degrees, external rotation was to 50 degrees, and internal rotation was to 30 degrees.  The examiner further indicated that pain and lack of endurance would cause functional loss.  The examiner described this functional loss in range of motion by noting that flexion would be additionally limited to 90 degrees, extension would be to 15 degrees, abduction to 30 degrees, adduction to 10 degrees, external rotation to 45 degrees, and internal rotation would be to 25 degrees.  

Moreover, during flare-ups, the examiner indicated that the Veteran's range of motion of the left hip would be additionally limited due to pain and lack of endurance.  During flare-ups, the examiner noted that flexion of the left hip would be limited to 80 degrees, extension would be to 10 degrees, abduction to 25 degrees, adduction to 5 degrees, external rotation to 40 degrees, and internal rotation would be to 20 degrees.  The examiner also noted that the Veteran did not have muscle atrophy or ankylosis of the left hip.  An accompanying May 2017 VA scar examination also indicated that the Veteran's scar was neither painful nor unstable.  

Upon review of the record, the evidence does not support findings consistent with a moderately severe disability, which is required for the next higher rating for the rating period prior to May 16, 2017.  Prior to May 16, 2017, the evidence shows that the Veteran's gait was normal and nonantalgic.  There was no pain with range of motion of the hip and he was able to flex the hip to 125 degrees, extend to 25 degrees, adduct to 25 degrees, abduct to 40 degrees, externally rotate to 55 degrees, and internally rotate to 40 degrees without any pain.  Also, after repetitive motion of the left iliac crest region, there was no additional limitation of joint function due to pain fatigue or lack of endurance.  For these reasons, a rating in excess of 10 percent is not warranted for the rating period prior to May 16, 2017.

For the rating period beginning May 16, 2017, the Veteran's disability more nearly approximates a moderately severe disability.   The May 2017 VA examiner (muscle examination report) noted that there were entrance and exit scars indicating short track of missile through muscle tissue.  The entrance and exit scars, small or linear, indicating short track of missile through muscle tissue are objective findings are specific characteristics noted for a moderate disability.  

However, a moderately severe disability of muscles also contemplates an inability to keep up with work requirements.  Although the May 2017 VA muscle examination report indicated that the Veteran's muscle injury did not impact his ability to work such as resulting in inability to keep up with work requirements due to muscle injury, the May 2017 VA hip and thigh examination report noted that his thigh disability impacted his ability to perform some occupational tasks due to difficulty climbing stairs.  

Further, a moderately severe disability also contemplates "consistent complaint of cardinal signs and symptoms of muscle disability."  Since May 2017, the Veteran has consistently reported pain, numbness, loss of power, decreased range of motion, and weakness in the left thigh.  He has also used a cane to assist with ambulation.  The May 2016 VA hip examiner also indicated that the Veteran had difficulty standing or walking for long periods of time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, a 20 percent rating is warranted beginning May 16, 2017.

The Board further finds that a rating in excess of 20 percent for the rating period beginning May 16, 2017, is not warranted as the Veteran's disability is not shown to be severe.  In order to obtain a higher rating in excess of 20 percent, the objective findings must include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track.  Here, a May 2017 VA scars examination showed that the Veteran's scar was linear and was not painful or unstable.  Moreover, there is no evidence showing that his thigh disability has resulted in palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction.  Range of motion testing of the thigh also did not show loss of strength, endurance, or coordinated indicating severe impairment of function.  For these reasons, a rating in excess of 20 percent is not warranted for the period beginning May 16, 2017.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017).


ORDER

For the rating period prior to May 16, 2017, a rating in excess of 10 percent for residuals of a gunshot wound to MG XVIII is denied.

For the rating period beginning May 16, 2017, a 20 percent rating, but no higher, for residuals of a gunshot wound to MG XVIII is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran maintains that he is unemployable as a result of his service-connected disabilities; however, his service-connected disabilities do not meet the minimum schedular criteria for TDIU.  Thus, TDIU may only be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).

Although entitlement to extraschedular TDIU is determined in the first instance by the Director, Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

Based on the foregoing, the Board finds that referral to the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis is warranted.  The May 2017 VA examiner (hip and thigh examination) indicated that the Veteran's disability impacted his ability to work in that he had difficulty climbing stairs and had difficulty standing or walking for long periods of time.  This evidence is sufficient to warrant a remand for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must submit the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  Thereafter, the AOJ must implement the determinations of the Director, if so warranted.

2.  If the claim of entitlement to TDIU on an extraschedular basis remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


